TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00363-CR
                                       NO. 03-05-00364-CR



                                Tommy Wayne Davis, Appellant

                                                 v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
                    NOS. D-1-DC-03-205225 & D-1-DC-04-301944
              HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Mr. James R. Smith, appellant’s appointed counsel on appeal, moves to withdraw,

citing his recent employment by the Texas Court of Criminal Appeals. The motion is granted. The

appeals are abated and the district court is ordered to immediately appoint substitute counsel. A copy

of the order of appointment shall be delivered to this Court no later than August 24, 2005.




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: August 19, 2005

Do Not Publish